COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Bumgardner
Argued at Salem, Virginia


HARRY EMELL DEAN
                                      MEMORANDUM OPINION * BY
v.   Record No. 3074-97-3          JUDGE RUDOLPH BUMGARDNER, III
                                        DECEMBER 29, 1998
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                     Jonathan M. Apgar, Judge
          Anna M. Bagwell (Office of the Public
          Defender, on brief), for appellant.

          Richard B. Campbell, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Harry Emell Dean appeals his conviction of driving after

being declared an habitual offender.   He argues that the trial

court erred when it ruled that the order declaring him an

habitual offender was in effect when he drove.    Finding that the

trial court correctly interpreted the order, we affirm the

conviction.

     On February 3, 1997, Roanoke city police stopped the

defendant for a traffic infraction and arrested him after

determining that he was an habitual offender.     A circuit court

had declared the defendant an habitual offender on July 7, 1983.

 The order stated that the defendant was not to drive "for a

period of ten (10) years from this date and the privilege of the

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
defendant to operate a motor vehicle in this State has been

restored by an order of a Court of record as provided by

statute."   (Emphasis added.)    The Commonwealth introduced the

order at trial.

     The defendant argues the order revoked his privilege to

drive for ten years but is not clear that the revocation stayed

in effect after that period.     He contends the language is

ambiguous, but he concedes that the order would be clear had the

word "until" appeared after "and" before "the privilege."      We

disagree that the lack of the word "until" renders the order

unclear.
     In 1983, the code provided that the defendant remained an

habitual offender for ten years and until the privilege to

operate had been restored.      See Code § 46.1-387.7 (now Code

§ 46.2-357).   In Davis v. Commonwealth, 12 Va. App. 246, 249, 402
S.E.2d 711, 713 (1991), the order revoked the license to drive

for ten years.    It contained no provision that the revocation

continued until a court restored the privilege.     This Court held

that Davis's privilege to drive had been restored once the period

of years had passed.   The present case is not analogous.

     The order in this case states that Dean is not permitted to

drive for ten years.   However, it continues "and the privilege of

the defendant . . . has been restored by an order of a Court of

record . . . ."   Unlike Davis, the coordinate conjunction "and"

links the clause revoking for ten years to a second clause.



                                  - 2 -
"And" is "a conjunction connecting words or phrases expressing

the idea that the latter is to be added to or taken along with

the first."   Black's Law Dictionary 86 (6th ed. 1990).   Both

conditions stated in the order must be met; ten years must pass,

and a court must restore the defendant's privilege to drive.

     Finding that the order gave the defendant notice that his

license was suspended for ten years and until restored by a court

of record, we affirm his conviction.
                                                          Affirmed.




                               - 3 -